Title: Notes on Appointments, 20 January 1806
From: Jefferson, Thomas
To: 


                        
                            
                        
                        Stevens distr. Atty Maryld
                  
                     
                        
                           ^
                           Nathanl. Smith of R.I. to be Naval officer for the port of Providence
                        
                        
                           ^
                           Simeon Theus of S.C. to be Collector of the district of Charleston
                        
                        
                           ^
                           Cowles Mead of Georgia to be Secretary of the territory of Missisipi.
                        
                        
                           ^
                           William Sprigg of Ohio
                           }
                           to be judges of the terry. of O.
                        
                        
                           ^ 
                           George Matthews junr. late judge of Misipi
                        
                        
                           [
                           Theodoric Bland. Maryland
                           
                           
                           
                           
                        
                        
                           
                               
                               
                              Jackson of Virga
                           
                           }
                           judges of Louisa. Indiana or Michigan. Missipi.
                        
                        
                           Otto Shrader of Pensve
                        
                        
                           
                              Return Jonathan Meigs junr. Louisiana
                           
                        
                        
                           
                              Oliver Whipple of R.I.
                           
                        
                        
                           
                               
                               Stoddert
                           
                           
                           
                           
                        
                        
                           George Tod. of Ohio
                           
                           
                           
                        
                        
                           
                           
                              James Forestor to be Surveyor of the of Llewellensburg v. Edmund Key resigned
                        
                        
                           ^
                           George Hoffman of Michigan to be Collector of the distr. of Michillimackinac, & inspector of revenue for the port of Michillimac v. David Duncan removd for Malversn
                        
                        
                           
                           Stanley Griswold of Michigan to be register of the land office at Detroit v. Hoffman transferred
                        
                        
                           ^
                           Pisare Edwards of Con. to be judge of the distr. of Con. v. Richd Law decd
                        
                     
                  
                        
                            
                        
                    